Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, 10-23 are currently pending and have been examined.
.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 02/14/2022.
   Status of the claims:
Claims 1-3, 5-8, 10-12, and 14 – 19 have been amended.
Claims 21-23 have been added.
The rejection of claim 1 under 35 U.S.C. 112 (b) is withdrawn in response to Applicant's amendment filed on 02/14/2022.
Applicant’s arguments, see Remarks pages 2-3, filed 02/14/22, with respect to the rejection(s) of claim(s) 1-6, 9-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Escuti et al. (US 2012/0188467 A1) and Kobayashi et al. (US 8045249 B2) necessitated by the claim amendment.
Specification
The disclosure is objected to because of the following informalities: 
Reference character 26 was designated as a transmitter (Pages 11 and 15) and as a scene (Pages 7 and 11).
Reference character 56 is designated as a film (Page 16, line 20) and a direction (Pages 13 and 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-3, 5-8, 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US 2012/0188467 A1) in view of Kobayashi et al. (US 8045249 B2).
Regarding claim 1, Escuti teaches a light beam-steering engine, comprising: a. an optical element switchable between a first operational mode and a second operational mode without a 
mechanical movement of the optical element (Figs. 6A-B, para [0107]: lines 1-5), 
b. in the first operational mode, incident light beam 
c.  in the second operational mode, incident light beam along a second propagation direction, (Figs. 6A para [108]. See also, para [12]: lines 1-11), 
d. a transition of the 

 e. a control device configured to control the transition time, including a heating element operable to control a temperature of the 
However, Kobayashi teaches a control device configured to control the transition time, including a heating element operable to control a temperature of the 
It would have been obvious to modify Escuti’s beam steering device to include the reassignment as taught by Kobayashi because that allow the liquid crystal to maintain a certain temperature or to heat up quickly.
Regarding claim 2, Escuti teaches A light beam-steering engine as defined in claim 1, wherein the optical element includes responsive to an electrical signal to switch between the first and second operational modes and alter a polarization state of the light beam incident on the polarization selector. (para [30]-[31]. See also, para [90]: lines 21-24 and para [165]: lines 1-6).
Regarding claim 3, Escuti teaches A light beam-steering engine as defined in claim 1, wherein the optical element includes a polarization grating, direct the light beam in the first or second propagation directions in dependence of a polarization state of the light beam incident 
Regarding claim 5, Escuti teaches a light beam-steering engine as defined in claim [[4]]3, wherein the transition time from the second operational mode to the first operational mode includes a liquid-crystal relaxation time. (Relaxation time is required for switching from state to state, this is accomplished by Escuti by generating relatively fast switching times as shown in paragraph [112]).
Regarding claim 6, Escuti fails to explicitly teach A light beam-steering engine as defined in claim [[5]]1, wherein the control device is configured to control the temperature of the optical element to maintain the transition time below control device is configured to control the temperature of the optical element to maintain the transition time below 
It would have been obvious to modify Escuti’s beam steering device to include the reassignment as taught by Kobayashi because it will provide a new design for fast-response and high-efficiency optical switch with the merits of easy fabrication and low power consumption.
Regarding claim 7, Escuti, as modified in view of Kobayashi, teaches a light beam-steering engine as defined in claim [[6]]1, wherein the control device is configured to control the temperature of the optical element to maintain the transition time below 
Regarding claim 8, Escuti, as modified in view of Kobayashi, teaches a light beam-steering engine as defined in claim 7, wherein the control device is configured to control the temperature of the optical element to maintain the transition time below 
Regarding claim 10, Escuti teaches Currently amended) A light beam-steering engine as defined in claim [[9]]1, wherein the heating element is configured to heat the ptical element at a temperature above 52 degrees Celsius. (Para [0088]: lines 1-13).
Regarding claim 11, Escuti teaches a light beam-steering engine as defined in claim 1 [[0]], wherein the heating element is configured to heat the ptical element at a temperature above 75 degrees Celsius. (Para [0088]: lines 1-13).
Regarding claim 12, Escuti teaches a light beam-steering engine as defined in claim 1[[1]], wherein the heating element is configured as a substantially transparent heating layer and located relative to the optical element such that either one of the light beam incident to the optical element or output by the optical element passes through the substantially transparent heating element. (Fig. 9B, indium-tin-oxide electrodes 912. See also, para [0090]: lines 1-5 and para [0167]).
Regarding claim 13, Escuti, as modified in view of Kobayashi, teaches a light beam-steering engine as defined in claim 12, wherein the substantially transparent heating layer includes Indium Tin Oxide (ITO). Escuti, Fig. 9B, indium-tin-oxide electrodes 912. See also, para [0167] and Figs 13B-C, ITO 1312). Also, Kobayashi shows that the ITO layer when electricity is passed through generates heat, Fig. 14, col 16: lines 31-41 and lines 47-54.
Regarding claim 14, Escuti teaches a light beam-steering engine as defined in claim [[8]]1, wherein the control device , the 
Regarding claim 15, Escuti teaches a light beam-steering engine as defined in claim 14, wherein the enclosure has a transparent window to project the beam output by the optical element outside the enclosure. (Fig.9B, para [112]: lines 7-11).
Regarding claim 16, Escuti teaches a light beam-steering engine as defined in claim [[1]]2, including a polarization grating downstream of the polarization selector along a direction of propagation of light through the light beam-steering engine, the polarization grating configured to direct the light beam in the first or second propagation directions in dependence of a polarization state of the light beam incident on the polarization grating, 
Regarding claim 17, Escuti teaches a light beam-steering engine as defined in claim [[16]]2, wherein the polarization selector is configured incident on the polarization selector. (Figs. 6A-B, para [107]: lines 8-11. See also, para [108]: lines 15-17).
Regarding claim 18, Escuti teaches a light beam-steering engine as defined in claim 1[[7]], wherein the optical element includes a switchable liquid crystal layer switchable between the first operational mode and the second operational mode. (Figs. 6A-B, para [0107]: lines 8-11).
Regarding claim 19, Escuti teaches a light beam-steering engine as defined in claim [[17]]16, wherein the polarization selector and the polarization grating form a first steering stage, the steering engine further comprising a second steering stage arranged such that light output by the first steering stage is input into the second steering stage. (Figs. 6A-B, para [108]: lines 9-24).
Regarding claim 20, Escuti teaches a LIDAR apparatus comprising the beam-steering engine as defined in claim 1 (Para [128]).
Regarding claim 21, Escuti, as modified in view of Kobayashi, a light beam-steering engine as defined in claim 1, wherein the control device comprising a temperature sensor to output a signal indicative of a temperature of the optical element and adjust an operation of the heating element in dependence of the signal (Kobayashi, fig. 26, col 27: lines 21-34).
Regarding claim 22, Ecusti teaches a light beam-steering engine as defined in claim 1, wherein the optical element includes a polarization grating responsive to an electrical signal to switch between the first and second operational modes and alter a direction of propagation of the light beam incident on the polarization grating (Figs. 6A-B, para [108]: lines 1-15. See also, para [90]: lines 21-31).
Regarding claim 23, Escuti teaches a method for steering a light beam, comprising: 
    	a. providing a light beam-steering engine including providing an optical element switchable between a first operational mode and a second operational mode without a mechanical movement of the optical element (Figs. 6A-B, para [0107]: lines 1-5), in the first operational mode the beam- steering engine is configured to output an incident light beam, along a first propagation direction, in the second operational mode the beam-steering engine is configured to output the incident light beam along a second propagation direction (Figs. 6A para [108]. See also, para [12]: lines 1-11), a transition of the optical element between the first and second operational modes beingApplication No.17/382,177/88790345 FiledJuly 21, 2021 Page6 of 11characterized by a transition time that varies with a temperature of the optical element (FIG. 9B is a cross-sectional view illustrating the orientation of the LC molecules in the PG 901 in both the "off-state" (left side) and in the "on-state" (right side). According to figure 9 it is inherent there is a transition time period between the on-state and off-state). 
Escuti fails to explicitly teach 

However, Kobayashi teaches controlling a temperature of the optical element with a heating element to control the transition time (Fig. 17, col 26: line 62 to col 27: line 6 and lines 43-47).
It would have been obvious to modify Escuti’s beam steering device to include the reassignment as taught by Kobayashi because that allow the liquid crystal to maintain a certain temperature or to heat up quickly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645